EXHIBIT 10.1

 

[Letterhead of CFO Systems, LLC]

 

July 2, 2013

 

Robert Ferguson, General Manager &

David Woestehoff, Board President

Heron Lake BioEnergy, LLC

91246 390th Avenue

Heron Lake, MN 56137

 

Dear Bob and Dave,

 

We appreciate the opportunity to present this proposal to serve Heron Lake
BioEnergy, LLC (HLBE). Our team is looking forward to working again with you and
the team at HLBE and we welcome the opportunity to assist you in reaching your
goals.

 

If you agree with the project plan that follows and the terms of the project
noted within, please sign and return a copy of this proposal. Either party may
terminate this agreement upon 30-day written notification.

 

Please feel free to contact me immediately with any issues, concerns or
questions. We appreciate the opportunity to work with you and HLBE.

 

 

Sincerely,

I agree to the project plan as outlined in this proposal and to the terms of the
project as noted.

 

 

 

/s/ Brett Frevert

 

 

 

Signature

/s/ Robert Ferguson

Brett Frevert

 

Robert Ferguson, General Manager

Managing Director

 

CFO Systems, LLC

Date:

July 8, 2013

402-884-0066 ext. 102

 

bfrevert @cfosystemsllc.com

 

 

--------------------------------------------------------------------------------


 

About CFO Systems, LLC

 

CFO Systems provides financial leadership to middle-market entities throughout
the United States. We serve our clients as interim and timeshare CFOs and
controllers, providing the expertise and experience you need on your schedule.

 

We are a group of experienced accountants and CPAs — former controllers, CFOs,
treasurers, audit directors and finance managers. Our projects typically last
from six months to several years as our clients rely on us to lead them to the
next level by providing quality financial and executive leadership. Our clients
span the range of the manufacturing, construction, financial, medical, real
estate, non-profit, renewable fuels, retail, and technology industries.

 

Yet, we are highly specialized. This is our primary service. We differ from
other providers (typically CPA firms) in that we do NOT provide tax, audit,
financial planning or other ancillary services. We DO work well with a range of
CPA firms — local, regional and international. In fact, several firms now refer
their clients to us to allow the CPA firm to maintain its independence.

 

The other critical aspect is our experience. We are experienced accountants and
CPAs -former controllers, CFOs, audit directors and finance managers, serving a
range of clients. All have been in corporate accounting within organizations of
all sizes. All have held multiple positions in multiple companies, providing the
best range of education and experience available in the profession. In short,
we’ve “been there” — we have experience with growth challenges, business
challenges and personnel challenges.

 

Advanced Expertise

 

Although many of our engagements continue for years, our model is simple — we
provide the level, and quantity, of financial leadership you need.

 

We do not provide the traditional “consultant approach,” sending in a full team
of our advisors. Instead, we rely on our ability to lead, train and develop your
staff. We have learned that when provided with the leadership and the
opportunity, quality staff in a middle-market company will enthusiastically
embrace the opportunity to learn and advance.

 

Companies calling on CFO Systems enjoy the benefits of advanced expertise while
limiting the cost and commitment of senior staff.

 

Engagement Team

 

Our team will primarily consist of Neal Greenberg with supporting staff as
required. We will make our best effort to efficiently staff the engagement to
provide the best value to your company.

 

Neal has worked with ethanol plants to design financial reports, complete SEC
filings using XBRL and EDGAR, and improve financial modeling and forecasting.
Resumes for Neal and other members of the CFO Systems, LLC team are available on
the company’s web site at www.cfosystemsllc.com or may be provided upon request.

 

2

--------------------------------------------------------------------------------


 

Engagement Scope and Outline

 

Our customary approach to this type of engagement is to develop a thorough
understanding of your business model and to document the legal, financial and
related components so that we are able to properly support you and the executive
team.

 

The primary function of this engagement will be to serve HBLE in the role of
CFO. Duties are to include those normally provided by the role of the CFO, which
might consist of, providing oversight of the accounting department,
participating in management meetings, coordinating budgets, audits, forecasting
and any/all other duties, projects, responsibilities common to the CFO role. All
work will be performed under the supervision of the General Manager.

 

During the initial start-up period we will immerse ourselves in all aspects of
the financial infrastructure of the organization. Our mission is to understand
the background and current stage of your organization so we are properly
equipped to assist you in achieving both your short and long-term goals.
Additional projects will be reviewed as they arise and our involvement
determined at that point.

 

Fee Structure

 

In consideration of CFO Systems, LLC’s services, we will be paid as an
independent contractor to HBLE as described below:

 

1)                                     Deposit — A deposit in the amount of
$3,000 will begin the engagement. $1,500 of this deposit will be applied to the
first invoice generated under this agreement. $1,500 will be applied within 90
days.

 

2)                                     Consulting Work — We typically charge an
hourly rate of $175 for CFO time and $75 for supporting staff. In light of our
previous relationship with HLBE and the estimated duration of this engagement,
we agree to a discounted CFO rate of $150.

 

3)                                     Expenses — Any expenses incurred on
behalf of your company by CFO Systems will be re-billed to the organization as
incurred.

 

We will submit invoices on a bi-weekly basis for services provided, using actual
time, at these rates. Much like the traditional payroll, payment is due within
two weeks of receipt.

 

3

--------------------------------------------------------------------------------